Citation Nr: 0636235	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  04-35 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1981 to 
December 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO denied entitlement to service 
connection for a low back disability. 


FINDING OF FACT

The veteran's current low back disability is not related to 
service.


CONCLUSION OF LAW

The veteran's low back disability was not incurred in or 
aggravated by active service. 38 U.S.C.A. § 1112, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. §§ 1131 (West 2002); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303 (2006).  

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. § 1101, 1112, 1113; 
38 C.F.R. § 3.307, 3.309 (2006). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  

Analysis

The veteran contends that he developed a low back disability 
as a result of an injury which occurred during service.  
Service medical records indicate that the veteran sought 
treatment for low back pain after lifting a motor in June 
1984.  The diagnosis was acute lumbar strain.  He returned 
for treatment in May 1985 complaining of low back pain.  Low 
back pain secondary to muscle spasm was diagnosed.  The 
veteran's spine was examined in October 1985, prior to 
separation from service, and no conditions were noted.  

VA and private medical records dating from 2002 show 
complaints of low back pain and diagnosis of lumbar disc 
disease.  In June 2002, the veteran informed his private 
physician that he injured his back while was rolling out of 
bed, although he may have possibly injured his back while 
swimming.  In September 2003, the veteran informed his VA 
physician that he injured his back sleeping on a substandard 
hotel mattress.  

In November 2005, the veteran testified that his back 
condition began to bother him within months of separation 
from service.  He explained that he self-prescribed over-the-
counter pain relievers, crutches, and bed rest to alleviate 
his symptoms and avoid missing time from work.  He also 
testified that he sought treatment for his back from several 
different doctors in the years after separation from service.  
The veteran explained that the medical records documenting 
treatment for his back pain prior to 2002 were destroyed by 
his primary physician after seven years of storage.  

A December 2005 VA examination reveals a diagnosis of L5/S1 
degenerative disc disease.  The examiner reviewed the 
veteran's claims file and noted that the veteran experienced 
a muscle strain during service.  The examiner explained that 
most individuals who experience a muscle strain do not later 
develop degenerative disc disease.  The examiner concluded 
that it is more likely than not that the veteran suffers from 
degenerative disc disease and this is more likely than not 
unrelated to his back strain in June 1984 during service.  
There is no competent opinion to the contrary.  Nor is there 
competent medical evidence of the presence of arthritis to a 
compensable degree within one year after service separations.  
Accordingly, sevice connection for a low back disability is 
denied.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  
As the preponderance of the evidence is against a grant of 
service connection; there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

Duties to Notify and Assist

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him prior 
to adjudication of the information and evidence needed to 
establish entitlement to service connection in correspondence 
dated December 2002 by informing him of the evidence he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  In 
an August 2006 letter, the RO provided the requisite 
notification regarding disability ratings and effective 
dates.  Because service connection has been denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure-to-notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records, his private and VA treatment records, and 
provided the veteran a VA examination in December 2005.  In 
November 2005, the veteran explained that his private medical 
records were destroyed by his private physician after seven 
years of storage.  These records are therefore unavailable.  
He has not indicated the existence of any other evidence that 
is relevant to this appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
this claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating this 
claim. 


ORDER

Entitlement to service connection for a low back condition is 
denied.  




____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


